Exhibit 10.3
THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.
EXCEPT AS OTHERWISE SET FORTH HEREIN, NEITHER THIS WARRANT NOR ANY OF SUCH
SHARES MAY BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER SAID ACT OR PURSUANT TO AN
EXEMPTION THEREFROM. 

     
February 20, 2009
  Warrant to Purchase
 
  Shares of Common Stock

ENVIRONMENTAL TECTONICS CORPORATION
COMMON STOCK WARRANT
     THIS CERTIFIES THAT, for value received, H.F. Lenfest, or his registered
assigns (each, a “Holder”), is entitled to purchase from Environmental Tectonics
Corporation, a Pennsylvania corporation (the “Company”), at any time or from
time to time during the Exercise Period (as hereinafter defined), the number of
fully paid and nonassessable shares of the Company’s common stock, par value
$0.05 per share (the “Common Stock”), set forth in Section 1 hereof, at the
exercise price set forth in Section 2 hereof, subject to adjustment as provided
herein. The term “Warrant Shares”, as used herein, refers to the shares of
Common Stock purchasable hereunder. This Warrant has been issued pursuant to,
and subject to the terms of, that certain Secured Promissory Note, dated as of
February 20, 2009, issued by the Company to the Holder (the “Note”). The term
“Warrants” means this Warrant and any warrants issued as a result of the
transfer, exchange or replacement of such warrants. Capitalized terms not
otherwise defined herein shall have the meanings given to such terms in the
Note.
     This Warrant is subject to the following terms, provisions and conditions:
     1. Number of Shares. During the Exercise Period, the Holder shall be
entitled to purchase 143,885 shares of Common Stock; provided, however, that if
(i) all principal, accrued interest and all other amounts payable under the Note
are not repaid in full on or before June 24, 2009, or (ii) the Shareholder
Approval (as hereinafter defined) is not obtained by the Shareholder Approval
Date (as hereinafter defined), the Holder shall be entitled to purchase 719,424
shares of Common Stock.
     2. Exercise Price. The exercise price (the “Exercise Price”) shall be a
price per share equal to $1.39; provided, however, that if (i) all principal,
accrued interest and all other amounts payable under the Note are not repaid in
full on or before June 24, 2009, or (ii) the Shareholder Approval is not
obtained by the Shareholder Approval Date, the Exercise Price shall be $0.69.

 



--------------------------------------------------------------------------------



 



     3. Period of Exercise. This Warrant is exercisable at any time or from time
to time beginning on the date of issuance (the “Issue Date”) and ending at
5:00 p.m., Philadelphia, Pennsylvania time on the seventh (7th) anniversary of
the Issue Date (the “Exercise Period”).
     4. Manner of Exercise; Issuance of Certificates; Payment for Shares.
Subject to the provisions hereof, this Warrant may be exercised by the Holder
hereof, in whole or in part, by the surrender of this Warrant, together with a
completed exercise agreement in the form attached hereto (the “Exercise
Agreement”), to the Company during normal business hours on any business day at
the Company’s principal executive offices (or such other office or agency of the
Company as it may designate by notice to the Holder hereof), and upon payment to
the Company in cash, by certified or official bank check or by wire transfer for
the account of the Company of the Exercise Price for the Warrant Shares
specified in the Exercise Agreement. The Warrant Shares so purchased shall be
deemed to be issued to the Holder hereof or such Holder’s designee, as the
record owner of such shares, as of the close of business on the date on which
this Warrant shall have been surrendered, the completed Exercise Agreement shall
have been delivered and payment shall have been made for such shares as set
forth above. Certificates for the Warrant Shares so purchased, representing the
aggregate number of shares specified in the Exercise Agreement, shall be
delivered to the Holder hereof within fifteen (15) business days after this
Warrant shall have been so exercised. The certificates so delivered shall be in
such denominations as may be requested by the Holder hereof and shall be
registered in the name of such Holder or such other name as shall be designated
by such Holder. If this Warrant shall have been exercised only in part, then,
unless this Warrant has expired, the Company shall, at its expense, as soon as
practicable after the date of exercise, deliver to the Holder a new Warrant
representing the number of shares with respect to which this Warrant shall not
then have been exercised.
     5. Certain Agreements of the Company. The Company hereby covenants and
agrees as follows:
          (a) Shares to be Fully Paid. All Warrant Shares will, upon issuance in
accordance with the terms of this Warrant, be validly issued, fully paid, and
nonassessable and free from all taxes, liens, and charges with respect to the
issue thereof.
          (b) Reservation of Shares. During the Exercise Period, the Company
shall at all times have authorized, and reserved for the purpose of issuance
upon exercise of this Warrant, a sufficient number of shares of Common Stock to
provide for the exercise in full of this Warrant.
          (c) Listing. The Company shall use its reasonable best efforts to
secure the listing of the Warrant Shares upon each securities exchange or
automated quotation system, if any, upon which shares of Common Stock are then
listed (subject to official notice of issuance upon exercise of this Warrant)
and shall use its reasonable best efforts to maintain, so long as any other
shares of Common Stock shall be so listed, such listing of all Warrant Shares.
          (d) Certain Actions Prohibited. The Company will not, by amendment of
its charter or through any reorganization, transfer of assets, consolidation,
merger, dissolution,

2



--------------------------------------------------------------------------------



 



issue or sale of securities, or any other voluntary action, directly or
indirectly, by operation of law or otherwise, avoid or seek to avoid the
observance or performance of any of the terms to be observed or performed by it
hereunder, but will at all times in good faith assist in the carrying out of all
the provisions of this Warrant and in the taking of all such action as may
reasonably be requested by the Holder of this Warrant in order to protect the
exercise privilege of the Holder of this Warrant against dilution or other
impairment, consistent with the tenor and purpose of this Warrant.
          (e) Successors and Assigns. This Warrant will be binding upon any
entity succeeding to the Company or its assets.
     6. Antidilution Provisions. During the Exercise Period, the Exercise Price
and the number of Warrant Shares shall be subject to adjustment from time to
time as provided in this Section 6. In the event that any adjustment of the
Exercise Price as required herein results in a fraction of a cent, such Exercise
Price shall be rounded off to the nearest cent.
          (a) Sale of Securities Below Current Exercise Price. Except as
otherwise provided in Sections 6(b) and 6(d), if at any time the Company shall
issue or, pursuant to the provisions hereof, be deemed to have issued (other
than as set forth in Section 6(a)(vi) hereof) any shares of Common Stock,
Convertible Securities (as hereinafter defined), Rights (as hereinafter defined)
or Related Rights (as hereinafter defined) (collectively, “Securities”) without
consideration or for a consideration per share less than the Exercise Price in
effect immediately prior to the issuance of such Securities, then the Exercise
Price in effect immediately prior to each such issuance shall forthwith be
reduced to a price determined in accordance with the following formula:
EP2 = EP1 * (A + B) ÷ (A + C).
For purposes of the foregoing formula, the following definitions shall apply:
                                   (a) “EP2” shall mean the Exercise Price for
the Common Stock in effect immediately after such issuance of Securities;
                                   (b) “EP1” shall mean the Exercise Price of
the Common Stock in effect immediately prior to such issuance of Securities;
                                   (c) “A” shall mean the number of shares of
Common Stock actually outstanding immediately prior to such issuance of
Securities (excluding shares of Common Stock issuable on conversion or exercise
of preferred stock, convertible promissory notes, options, warrants and other
options to purchase or rights to subscribe for such convertible or exchangeable
securities);
                                   (d) “B” shall mean the number of additional
shares of Common Stock that would have been issued if such Securities had been
issued at a price per share equal to EP1 (determined by dividing the aggregate
consideration received by the Company in respect of such issue by EP1); and

3



--------------------------------------------------------------------------------



 



                                   (e) “C” shall mean the number of such
Securities issued in such transaction.
For the purpose of this Section 6(a), the following definitions, procedures and
exceptions shall be applicable:
               (i) Rights. In the case of the issuance of options, warrants or
other rights to purchase or otherwise acquire shares of Common Stock, whether or
not at the time exercisable (collectively, “Rights”), the total number of shares
of Common Stock issuable upon exercise of such Rights shall be deemed to have
been issued at the time such Rights are issued, for a consideration equal to the
sum of the consideration, if any, received by the Company upon the issuance of
such Rights and the minimum purchase or exercise price payable upon the exercise
of such Rights for the Common Stock to be issued upon the exercise thereof; and
the consideration per share shall be determined by dividing (i) the aggregate
consideration so received by and payable to the Company, by (ii) the number of
shares of Common Stock issuable upon exercise of such Rights.
               (ii) Convertible Securities and Related Rights. In the case of
the issuance of any class or series of stock or any bonds, debentures, notes or
other securities or obligations convertible into or exchangeable for Common
Stock, whether or not then convertible or exchangeable (collectively,
“Convertible Securities”), or options, warrants or other rights to purchase or
otherwise acquire Convertible Securities (collectively, “Related Rights”), the
total number of shares of Common Stock issuable upon the conversion or exchange
of such Convertible Securities or exercise of such Related Rights shall be
deemed to have been issued at the time such Convertible Securities or Related
Rights are issued, for a consideration equal to the sum of (A) the
consideration, if any, received by the Company upon issuance of such Convertible
Securities or Related Rights (excluding any cash received on account of accrued
interest or dividends) and (B)(1) in the case of Convertible Securities, the
minimum additional consideration, if any, to be received by the Company upon the
conversion or exchange of such Convertible Securities or (2) in the case of
Related Rights, the sum of (x) the minimum purchase or exercise price payable
upon the exercise of such Related Rights for Convertible Securities and (y) the
minimum additional consideration, if any, to be received by the Company upon the
conversion or exchange of the Convertible Securities issued upon the exercise of
such Related Rights; and the consideration per share shall be determined by
dividing (i) the aggregate consideration so received by and payable to the
Company, by (ii) the number of shares of Common Stock issuable upon conversion
or exchange of such Convertible Securities or exercise of such Related Rights.
               (iii) Changes. On any change in the number of shares of Common
Stock issuable upon the exercise of Rights or Related Rights or upon the
conversion or exchange of Convertible Securities or on any change in the minimum
purchase or exercise price of Rights, Related Rights or Convertible Securities,
including, but not limited to, a change resulting from the anti-dilution
provisions of such Rights, Related Rights or Convertible Securities, the
Exercise Price to the extent in any way affected by such Rights, Related Rights
or Convertible Securities shall forthwith be readjusted to be

4



--------------------------------------------------------------------------------



 



thereafter the Exercise Price that would have been obtained had the adjustment
which was made upon the issuance of such Rights, Related Rights or Convertible
Securities been made after giving effect to such change. No further adjustment
shall be made in respect of such change upon the actual issuance of Common Stock
or any payment of consideration upon the exercise of such Rights or Related
Rights or the conversion or exchange of such Convertible Securities.
               (iv) Expiration or Cancellation. On the expiration or
cancellation of any such Rights, Related Rights or Convertible Securities, if
the Exercise Price shall have been adjusted upon the issuance thereof, the
Exercise Price shall forthwith be readjusted to such Exercise Price as would
have been obtained had the adjustment made upon the issuance of such Rights,
Related Rights or Convertible Securities been made upon the basis of the
issuance of only the number of shares of Common Stock actually issued upon the
exercise of such Rights or Related Rights or the conversion or exchange of such
Convertible Securities.
               (v) Cash. In the case of the issuance of such Securities for
cash, the amount of consideration received by the Company shall be deemed to be
the amount of cash paid therefor before deducting any reasonable discounts,
commissions or other expenses paid or incurred by the Company for any
underwriting or otherwise in connection with the issuance and sale thereof. In
the case of the issuance of such Securities for consideration other than cash,
the amount of consideration received by the Company shall be determined in good
faith by the Company’s Board of Directors.
               (vi) Exceptions to Adjustment of Exercise Price. No adjustment to
the Exercise Price will be made (i) upon the exercise of any warrants, options
or convertible securities issued and outstanding on the Issue Date in accordance
with the terms of such securities as of such date; (ii) upon exercise of any
stock or options which may hereafter be exercised under any employee benefit
plan of the Company now existing or to be implemented in the future, so long as
the issuance of such stock or options is approved by a majority of the
non-employee members of the Board of Directors of the Company or a majority of
the members of a committee of non-employee directors established for such
purpose; (iii) upon exercise of the Warrant; (iv) upon the issuance of
securities in connection with any strategic transaction that is approved by the
Board of Directors of the Company, including the Holder if then a director; or
(v) upon the issuance of securities in connection with any financing transaction
with the Holder or any of his affiliates.
               (vii) Limitation on Additional Shares. Notwithstanding anything
to the contrary contained herein, so long as the Common Stock remains listed on
AMEX, in no event will the Company be obligated to issue a number of shares of
Common Stock upon exercise of this Warrant in excess of the maximum number of
shares of Common Stock permissible under Section 713 of the Listing Standards,
Policies and Requirements of the NYSE Alternext US Company Guide in the event
that the approval of the shareholders of the Company to the transaction to which
the issuance of this Warrant relates is then required under such Section 713 (or
any successor rule) unless such

5



--------------------------------------------------------------------------------



 



approval has been obtained; provided, however, that the foregoing limitation
shall not apply to any transaction referenced in Section 6(d) hereof, and in the
event of any such transaction the Company, its successor and any other
applicable party, as the case may be, shall be obligated to deliver, and the
Holder shall be entitled to receive, the appropriate consideration for this
Warrant as described in Section 6(d).
          (b) Subdivision or Combination of Common Stock. If the Company at any
time subdivides (by any stock split, stock dividend, recapitalization,
reorganization, reclassification or otherwise) the shares of Common Stock
acquirable hereunder into a greater number of shares, then, after the date of
record for effecting such subdivision, the Exercise Price in effect immediately
prior to such subdivision will be proportionately reduced. If the Company at any
time combines (by reverse stock split, recapitalization, reorganization,
reclassification or otherwise) the shares of Common Stock acquirable hereunder
into a smaller number of shares, then, after the date of record for effecting
such combination, the Exercise Price in effect immediately prior to such
combination will be proportionately increased.
          (c) Adjustment in Number of Shares. Upon each adjustment of the
Exercise Price pursuant to the provisions of this Section 6, the number of
shares of Common Stock issuable upon exercise of this Warrant shall be adjusted
by multiplying a number equal to the Exercise Price in effect immediately prior
to such adjustment by the number of shares of Common Stock issuable upon
exercise of this Warrant immediately prior to such adjustment and dividing the
product so obtained by the adjusted Exercise Price.
          (d) Consolidation, Merger or Sale. In case of any consolidation of the
Company with, or merger of the Company into any other company, or in case of any
sale or conveyance of all or substantially all of the assets of the Company
other than in connection with a plan of complete liquidation of the Company,
then as a condition of such consolidation, merger or sale or conveyance,
adequate provision will be made whereby the Holder of this Warrant will have the
right to acquire and receive upon exercise of this Warrant in lieu of the shares
of Common Stock immediately theretofore acquirable upon the exercise of this
Warrant, such shares of stock, securities or assets as the Holder of the Warrant
would have received had the Warrant been exercised immediately prior to such
consolidation, merger or sale or conveyance. In any such case, the Company will
make appropriate provision to insure that the provisions of this Section 6
hereof will thereafter be applicable as nearly as may be in relation to any
shares of stock or securities thereafter deliverable upon the exercise of this
Warrant. The Company will not effect any consolidation, merger or sale or
conveyance unless prior to the consummation thereof, the successor or acquiring
entity (if other than the Company) and, if an entity different from the
successor or acquiring entity, the entity whose capital stock or assets the
holders of the Common Stock of the Company are entitled to receive as a result
of such consolidation, merger or sale or conveyance assumes by written
instrument the obligations of the Company under this Warrant (including under
this Section 6) and the obligations to deliver to the Holder of this Warrant
such shares of stock, securities or assets as, in accordance with the foregoing
provisions, the Holder may be entitled to acquire. This Section 6(d) shall apply
to any successive consolidations, mergers, sales or conveyances.

6



--------------------------------------------------------------------------------



 



          (e) Distribution of Assets. In case the Company shall declare or make
any distribution of its assets (including cash) to holders of Common Stock as a
partial liquidating dividend, by way of return of capital or otherwise, then,
after the date of record for determining stockholders entitled to such
distribution, but prior to the date of distribution, the Holder of this Warrant
shall be entitled upon exercise of this Warrant for the purchase of any or all
of the shares of Common Stock subject hereto, to receive the amount of such
assets which would have been payable to the Holder had such Holder been the
holder of such shares of Common Stock on the record date for the determination
of stockholders entitled to such distribution.
          (f) Notice of Adjustment. Upon the occurrence of any event which
requires any adjustment of the Exercise Price, then, and in each such case, the
Company shall give notice thereof to the Holder of this Warrant, which notice
shall state the Exercise Price resulting from such adjustment and the increase
or decrease in the number of Warrant Shares purchasable at such price upon
exercise, setting forth in reasonable detail the method of calculation and the
facts upon which such calculation is based. Such calculation shall be certified
by the chief financial officer of the Company.
          (g) Minimum Adjustment of Exercise Price. No adjustment of the
Exercise Price shall be made in an amount of less than 1% of the Exercise Price
in effect at the time such adjustment is otherwise required to be made, but any
such lesser adjustment shall be carried forward and shall be made at the time
and together with the next subsequent adjustment which, together with any
adjustments so carried forward, shall amount to not less than 1% of such
Exercise Price.
          (h) No Fractional Shares. No fractional shares of Common Stock are to
be issued upon the exercise of this Warrant, but the Company shall pay a cash
adjustment in respect of any fractional share which would otherwise be issuable
in an amount equal to the same fraction of the Market Price of a share of Common
Stock on the date of such exercise.
          (i) Other Notices. In case at any time:
               (i) the Company shall declare any dividend upon the Common Stock
payable in shares of stock of any class or make any other distribution
(including dividends or distributions payable in cash out of retained earnings)
to the holders of the Common Stock;
               (ii) there shall be any capital reorganization of the Company, or
reclassification of the Common Stock, or consolidation or merger of the Company
with or into, or sale of all, substantially all or a material portion of its
assets to, another Company or entity; or
               (iii) there shall be a voluntary or involuntary dissolution,
liquidation or winding-up of the Company;
then, in each such case, the Company shall give to the Holder of this Warrant
(a) notice of the date on which the books of the Company shall close or a record
shall be taken for determining the holders of Common Stock entitled to receive
any such dividend or distribution or for

7



--------------------------------------------------------------------------------



 



determining the holders of Common Stock entitled to vote in respect of any such
reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding-up and (b) in the case of any such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding-up, notice of the date (or, if not then known, a reasonable
approximation thereof by the Company) when the same shall take place. Such
notice shall also specify the date on which the holders of Common Stock shall be
entitled to receive such dividend, distribution, or subscription rights or to
exchange their Common Stock for stock or other securities or property
deliverable upon such reorganization, reclassification, consolidation, merger,
sale, dissolution, liquidation, or winding-up, as the case may be. Such notice
shall be given at least ten (10) business days prior to the record date or the
date on which the Company’s books are closed in respect thereto. Failure to give
any such notice or any defect therein shall not affect the validity of the
proceedings referred to in clauses (i), (ii) and (iii) above; provided that if
notice is not given in accordance with this Section 6(i), the Company will use
its best efforts to insure that the Holder of this Warrant shall nevertheless
receive the same rights and benefits received by other holders of securities of
the Company from the proceedings referred to in clauses (i), (ii) and
(iii) above, unless the Holder of this Warrant chooses not to receive such
rights and benefits.
          (j) Certain Events. If any event occurs of the type contemplated by
the adjustment provisions of this Section 6 but not expressly provided for by
such provisions, the Company will give notice of such event as provided in
Section 6(i) hereof, and the Company’s Board of Directors will make an
appropriate adjustment in the Exercise Price and the number of shares of Common
Stock acquirable upon exercise of this Warrant so that the rights of the Holder
shall be neither enhanced nor diminished by such event.
          (k) Certain Definitions.
               (i) “Shareholder Approval” means such time as the Company obtains
the affirmative vote of the shareholders of the Company for a new financing
transaction with the Holder and the restoration in full of the Holder’s voting
rights on his preferred stock and common stock in the Company.
               (ii) “Shareholder Approval Date” means 60 days following the date
the Company and the Holder enter into definitive agreements relating to a new
financing transaction with the Holder, which will include as a condition
thereto, among other things, the restoration in full of the Holder’s voting
rights on his preferred stock and common stock in the Company; provided,
however, that such date shall be extended by 30 days if the SEC provides any
comments to the proxy statement that the Company is filing in connection with
the Shareholder Approval; provided, further, that in no event shall such date be
later than June 24, 2009.
     7. Issue Tax. The issuance of certificates for Warrant Shares upon the
exercise of this Warrant shall be made without charge to the Holder of this
Warrant or such shares for any issuance tax or other costs in respect thereof.
     8. No Rights or Liabilities as a Shareholder. This Warrant shall not
entitle the Holder hereof to any voting rights, rights to dividends, or other
rights as a shareholder of the

8



--------------------------------------------------------------------------------



 



Company. No provision of this Warrant, in the absence of affirmative action by
the Holder hereof to purchase Warrant Shares, and no mere enumeration herein of
the rights or privileges of the Holder hereof, shall give rise to any liability
of such Holder for the Exercise Price or as a shareholder of the Company,
whether such liability is asserted by the Company or by creditors of the
Company.
     9. Transfer, Exchange and Replacement of Warrant.
          (a) Restriction on Transfer. This Warrant and the rights granted to
the Holder hereof are transferable, in whole or in part, upon surrender of this
Warrant, together with a properly executed assignment in the form attached
hereto, at the office or agency of the Company referred to in Section 9(e)
below; provided, however, that any transfer or assignment shall be subject to
the conditions set forth in Section 9(f). Notwithstanding the foregoing, this
Warrant, the shares of Common Stock issuable upon exercise hereof, and the
rights granted hereunder may not be transferred to a competitor of the Company
or any Subsidiary or affiliate of the Company.
          (b) Warrant Exchangeable for Different Denominations. This Warrant is
exchangeable, upon the surrender hereof by the Holder hereof at the office or
agency of the Company referred to in Section 9(e) below, for new Warrants of
like tenor representing in the aggregate the right to purchase the number of
shares of Common Stock which may be purchased hereunder, each of such new
Warrants to represent the right to purchase such number of shares as shall be
designated by the Holder hereof at the time of such surrender.
          (c) Replacement of Warrant. Upon receipt of evidence of the loss,
theft, destruction, or mutilation of this Warrant and, in the case of any such
loss, theft, or destruction, upon delivery of an indemnity agreement reasonably
satisfactory in form and amount to the Company, or, in the case of any such
mutilation, upon surrender and cancellation of this Warrant, the Company, at its
expense, will execute and deliver, in lieu thereof, a new Warrant of like tenor.
          (d) Cancellation; Payment of Expenses. Upon the surrender of this
Warrant in connection with any transfer, exchange or replacement as provided in
this Section 9, this Warrant shall be promptly canceled by the Company. The
Company shall pay all taxes (other than securities transfer taxes) and all other
expenses (other than legal expenses, if any, incurred by the Holder or
transferees) and charges payable in connection with the preparation, execution,
and delivery of Warrants pursuant to this Section 9.
          (e) Register. The Company shall maintain, at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to the Holder hereof), a register for this Warrant, in which the Company
shall record the name and address of the person in whose name this Warrant has
been issued, as well as the name and address of each transferee and each prior
owner of this Warrant.
          (f) Exercise or Transfer Without Registration. If, at the time of the
surrender of this Warrant in connection with any exercise, transfer, or exchange
of this Warrant,

9



--------------------------------------------------------------------------------



 



this Warrant (or, in the case of any exercise, the Warrant Shares issuable
hereunder), shall not be registered under the Securities Act and under
applicable state securities or blue sky laws, the Company may require, as a
condition of allowing such exercise, transfer, or exchange, that the Holder or
transferee of this Warrant, as the case may be, furnish to the Company a written
opinion of counsel to the effect that such exercise, transfer, or exchange may
be made without registration under the Securities Act and under applicable state
securities or blue sky laws; provided however, that no legal opinion shall be
required in connection with a transfer pursuant to Rule 144 under the Securities
Act unless in the opinion of counsel to the Company, such transfer does not
comply with the provisions of Rule 144. Notwithstanding the foregoing, the
initial Holder of this Warrant, by taking and holding the same, represents to
the Company that such Holder is acquiring this Warrant for investment and not
with a present view to the distribution thereof.
     10. Notices. Any notice which is required or provided to be given under
this Warrant shall be deemed to have been sufficiently given and received for
all purposes when delivered by hand, telecopy (if a copy of such confirmed
telecopy transmission shall be contemporaneously sent by first class mail), or
nationally recognized overnight courier, or five days after being sent by
certified or registered mail, postage and charges prepaid, return receipt
requested, to the following addresses:
     If to the Company:
Environmental Tectonics Corporation
125 James Way
Southampton, PA 18966
Attention: Chief Financial Officer
Facsimile: (215) 357-4000
     With a copy to:
Klehr, Harrison, Harvey, Branzburg & Ellers LLP
260 S. Broad Street
Philadelphia, PA 19102
Attention: William Matthews, Esquire
Facsimile: (215) 568-6603
     If to a Holder hereof, at the address shown for such Holder on the books of
the Company; or, with respect to any party hereto, at any other address
designated in writing by such party in accordance with the provisions of this
Section 10.
     11. Governing Law; Jurisdiction. This Warrant shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania
applicable to agreements made and to be performed in the Commonwealth of
Pennsylvania (without regard to principles of conflict of laws). The Company and
the Holder hereof consent to the jurisdiction of the United States federal
courts and the state courts located in the Commonwealth of Pennsylvania with
respect to any suit or proceeding based on or arising under this Warrant or the
transactions contemplated hereby and agree that all claims in respect of such
suit or proceeding may be determined in such courts. The Company and the Holder
hereof waive the defense of an inconvenient forum to the maintenance of such
suit or proceeding and agree that service of process upon a party mailed by
first class mail shall be deemed in every respect effective service of process
upon the party in any such suit or proceeding. Nothing herein shall affect
either party’s right to serve process in any other manner permitted by law.
     12. Miscellaneous.
          (a) Amendments. This Warrant and any provision hereof may only be
amended by an instrument in writing signed by the Company and the Holder.
          (b) Descriptive Headings. The descriptive headings of the several
paragraphs of this Warrant are inserted for purposes of reference only, and
shall not affect the meaning or construction of any of the provisions hereof.
[SIGNATURE PAGE FOLLOWS]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its
duly authorized officer.

            ENVIRONMENTAL TECTONICS CORPORATION
      By:           Name:           Title:        

Dated as of February 20, 2009

 



--------------------------------------------------------------------------------



 



FORM OF EXERCISE AGREEMENT
Dated: ________ __, 20__

To:   [Company]
[Address]

     The undersigned, pursuant to the provisions set forth in the Warrant
attached hereto, hereby agrees to purchase _________ shares of Common Stock
covered by such Warrant, and makes payment herewith in full therefor at the
price per share provided by such Warrant in cash, by wire transfer or by
certified or official bank check in the amount of $________. Please issue a
certificate or certificates for such shares of Common Stock in the name of and
pay any cash for any fractional share to:

         
 
  Name:    
 
       
 
       
 
  Signature:    
 
       
 
  Address:    
 
       
 
       
 
         
 
  Note:   The above signature should correspond exactly with the name on the
face of the within Warrant.

and, if said number of shares of Common Stock shall not be all the shares
purchasable under the within Warrant, a new Warrant is to be issued in the name
of said undersigned covering the balance of the shares purchasable thereunder
less any fraction of a share paid in cash.

 



--------------------------------------------------------------------------------



 



FORM OF ASSIGNMENT
     FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers all
the rights of the undersigned under the within Warrant, with respect to the
number of shares of Common Stock covered thereby set forth hereinbelow, to:

          Name of Assignee   Address   No. of Shares          

, and hereby irrevocably constitutes and appoints
                                                             as agent and
attorney-in-fact to transfer said Warrant on the books of the within-named
Company, with full power of substitution in the premises.
Dated:                                          __, 20__
In the presence of:
                                        

         
 
  Name:    
 
       
 
       
 
  Signature:    
 
       
 
            Title of Signing Officer or Agent (if any):
 
       
 
       
 
  Address:    
 
       
 
       
 
       
 
       
 
  Note:   The above signature should correspond exactly with the name on the
face of the within Warrant.

 